Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejections set forth in the office action mailed 4/5/21 are maintained below.

Claim Rejections - 35 USC § 103
Claims 11-30 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (U.S. PG Pub. No. 2015/0192229) in view of Son (U.S. PG Pub. No. 2008/0257461).
In paragraph 23 Goto discloses a tubular threaded joint having a solid lubricant coating formed on the contact surface of at least one of a pin and a box, as recited in claim 11. In paragraph 74 Goto discloses that the solid lubricating coating can comprise a resin, as recited in claim 11, and a solid lubricant powder (lubricating particles), also as recited in claim 11. In paragraph 80 Goto discloses that the solid lubricating coating can further comprise a chromium pigment as an anticorrosive agent. In paragraph 80 Goto also discloses that the anticorrosive agent is present in an amount of up to 20% by weight, encompassing the range recited in claims 12-13. 
In paragraph 83 Goto discloses that the resin can be various types recited in claims 14-15 and 17-18. In paragraph 78 Goto discloses that the solid lubricant can be various types recited in claims 19-20, 22-23, and 25-27. In paragraph 88 Goto discloses that the coating can be formed by applying the coating composition to a preheated substrate and solidifying the coating, meeting the method limitations of claim 28. In paragraph 114 Goto discloses that the surface can undergo a preparatory treatment 
The differences between Goto and the currently presented claims are:
i) Goto discloses in paragraph 80 that the coating can comprise a chromium pigment as an anticorrosive agent, but does not specifically disclose Cr2O3.
ii) Goto does not specifically disclose coating compositions comprising the resin and solid lubricant in amounts within the ranges recited in claim 13. This also relates to dependent claims 16, 21, and 24.
With respect to i), Son discloses in paragraph 72 that Cr2O3, as recited in claim 11, improves corrosion resistance in steel. It is noted that Goto discloses in paragraph 1 that the threaded joint is for steel pipes. The use of the Cr2O3 of Son as the anticorrosive corrosion pigment in the coating of Goto therefore meets the limitations of claims 11-12, 14-15, 17-20, 22-23, and 25-30. It would have been obvious to one of ordinary skill in the art to use the Son as the anticorrosive corrosion pigment in the coating of Goto, since Son teaches that it reduces corrosion of steel.
With respect to ii), in paragraphs 74 and 92 Goto discloses that varying the contents of the components affects the hardness of the coating composition. In particular, Goto discloses in paragraph 92 that coatings with higher hardness are formed by increasing the concentration of the solid lubricant particles (which also implies a decrease in the concentration of the resin). It is therefore the examiner’s  2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It therefore would have been within the scope of ordinary skill in the art to optimize the concentrations of solid lubricant and resin in the composition of Goto to arrive at amounts recited in claim 13, in order to obtain coatings having the desired hardness. Furthermore, as discussed above, Goto discloses an anticorrosive agent concentration encompassing the range recited in claim 13. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
	In light of the above, claims 11-30 are rendered obvious by Goto in view of Son.

Response to Arguments
Applicant's arguments filed 7/1/21 have been fully considered but they are not persuasive. Applicant argues that the field of endeavor for the present invention is a threaded connection that has high over-torque performance, and that Son is non-analogous art. In particular, applicant argues that Son uses Cr2O3 to improve corrosion resistance. It is noted that the currently presented claims are drawn to threaded connects and methods of producing threaded connections, with no mention of over-torque performance. It is also noted that paragraph 70 of the current specification discloses that the solid lubricant coating layer needs to have anti-rust properties, and therefore contains an anti-rust additive, which generically refers to additives having 2O3 of Son as the anticorrosive chromium pigment of Goto addresses the need identified in the current application. Applicant’s argument on this point is therefore not persuasive. 
Applicant argues that there is no teaching that the use Cr2O3 of Son as the anticorrosive pigment of Goto would improve the over-torque performance of the threaded connection, but the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Applicant argues that Cr2O3 would not fall within the scope of the “chromium pigment” of Goto, and that chromium pigments, at the time of Goto, were Cr(VI) compounds. Applicant does not provide evidence for this assertion. Breitscheidel (U.S. PG Pub. No. 2004/0198909), filed and published well before Goto, refers to “chromium pigments, such as Cr2O3” in paragraph 56 of the reference. Applicant argument is therefore unpersuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771